                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CAMERON B. MURDOCH,

                               Plaintiff,

                                                       Case No.:
                                                       Circuit Court Case No.: 2020CV006882
v.

CITY OF MILWAUKEE, ALFONSO MORALES,
CAPTAIN HEATHER WURTH,
LIEUTENANT MARK WROBLEWSKI,
JOSEPH ZAWIKOWSKI, DONALD KRENZIEN,
and JUSTIN HEARD,

               Defendants.


                                     NOTICE OF REMOVAL


       Defendants, the City of Milwaukee, Heather Wurth, Mark Wroblewski, Joseph Zawikowski,

Donald Krenzien, and Justin Heard, by Tearman Spencer, City Attorney, by Assistant City Attorney

Naomi E. Gehling, pursuant to 28 U.S.C. §1446, hereby remove the above-captioned action from

state court to this court, based upon the following grounds:

       1.      The above-captioned action was filed in the Circuit Court for Milwaukee County,

State of Wisconsin, Milwaukee County Case No. 2020CV006882, and is now pending in that court.

Process, consisting of a summons and complaint, was served upon Defendants on the following

dates: the City of Milwaukee and Donald Krenzien on November 30, 2020; joseph Zawikowski on

December 1, 2020; Heather Wurth and Justin Heard on December 15, 2020; and Mark Wroblewski

on January 18, 2021. Upon information and belief, no service of the summons and complaint has

been made upon Alfonso Morales as of February 17, 2021.

       2.      The action is a civil action which includes allegations against Defendants of

violations of the United States Constitution for which Plaintiff seeks redress under 42 U.S.C. §1983,

and for which this Court has original jurisdiction under 28 U.S.C. §1331.
         3.       Defendants are entitled to remove the above-captioned action from the state court to

this Court pursuant to 28 U.S.C. §1446(a).

         4.       Copies of all process and pleadings served upon the City of Milwaukee, Heather

Wurth, Mark Wroblewski, Joseph Zawikowski, Donald Krenzien, and Justin Heard are attached and

filed herewith as Exhibit 1.

         5.       That the Summons and Complaint for Milwaukee County Case No. 2020CV006882

was served upon Defendants on the following dates: the City of Milwaukee and Donald Krenzien on

November 30, 2020; Joseph Zawikowski on December 1, 2020; Heather Wurth and Justin Heard on

December 15, 2020; and Mark Wroblewski on January 18, 2021. Upon information and belief, no

service of the summons and complaint has been made upon Alfonso Morales as of February 17,

2021. The date of service on Defendant Mark Wroblewski, the latest served defendant, is within 30

days of the makings of this petition.

         6.       Although all Defendants join in this Notice, they hereby note that all Defendants,

consent to the removal as required by 28 U.S.C. §1446(b)(2)(C).

         Dated at Milwaukee, Wisconsin this 17th day of February, 2021.

                                                        TEARMAN SPENCER
                                                        Milwaukee City Attorney

                                                        s/Naomi E. Gehling_________
                                                        Naomi E. Gehling
                                                        Assistant City Attorney
P.O. ADDRESS                                            State Bar No. 1061388
800 City Hall                                           Attorneys for Defendants
200 East Wells Street
Milwaukee, WI 53202
Phone: (414) 286-2601
Fax: (414) 286-8550
Email: ngehli@milwauke.gov


1032-2020-1687/273384




                                                   2
